UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934For the quarterly period ended June 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934For the transition period from to Commission file number: 33-92990; 333-165286 TIAA REAL ESTATE ACCOUNT (Exact name of registrant as specified in its charter) NEW YORK(State or other jurisdiction ofincorporation or organization) NOT APPLICABLE(I.R.S. Employer Identification No.) C/O TEACHERS INSURANCE ANDANNUITY ASSOCIATION OF AMERICA, NEW YORK 10017-3206(Address of principal executive offices, including zip code) Registrants telephone number, including area code: (212) 490-9000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES S NO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES £ NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Smaller Reporting Company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £ NO S PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. INDEX TO UNAUDITED FINANCIAL STATEMENTSTIAA REAL ESTATE ACCOUNTJUNE 30, 2010 Page Statements of Assets and Liabilities 3 Statements of Operations 4 Statements of Changes in Net Assets 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 Statement of Investments 23 2 TIAA REAL ESTATE ACCOUNTSTATEMENTS OF ASSETS AND LIABILITIES(In thousands, except per accumulation unit amounts) June 30,2010 December 31,2009 (Unaudited) ASSETS Investments, at fair value: Real estate properties(cost: $9,465,913 and $9,408,978) $ 7,517,316 $ 7,437,344 Real estate joint ventures and limited partnerships(cost: $2,354,905 and $2,437,795) 1,574,898 1,514,876 Marketable securities(cost: $1,262,301 and $671,235) 1,262,398 671,267 Mortgage loan receivable(cost: $75,000 and $75,000) 72,712 71,273 Total investments(cost: $13,158,119 and $12,593,008) 10,427,324 9,694,760 Cash and cash equivalents 9,114 24,859 Due from investment advisor 18,561 4,290 Other 154,367 188,794 TOTAL ASSETS 10,609,366 9,912,703 LIABILITIES Mortgage loans payableNote 7(principal outstanding: $1,888,745 and $1,907,090) 1,890,016 1,858,110 Payable for securities transactions 5 49 Accrued real estate property level expenses 134,714 151,808 Security deposits held 23,261 22,822 TOTAL LIABILITIES 2,047,996 2,032,789 NET ASSETS Accumulation Fund 8,324,270 7,636,115 Annuity Fund 237,100 243,799 TOTAL NET ASSETS $ 8,561,370 $ 7,879,914 NUMBER OF ACCUMULATION UNITS OUTSTANDING
